 BRICKLAYERS,LOCAL NO. 1Bricklayers,Masons and Plasterers'InternationalUnion,of America,LocalNo. 1, AFL-CIOandLembke Construction Company of Colorado, Inc.and Carpenters District Council of Denver andVicinity.Case 27-CD-126December 21, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERSFANNING, JENKINS, AND KENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed on March 11, 1971, by Lembke Con-structionCompany of Colorado, Inc. (hereinaftercalledLembke or the Employer), alleging thatBricklayers,Masons and Plasterers' InternationalUnion of America, Local No. 1, AFL-CIO(hereinafter called Bricklayers), had violated Section8(b)(4)(D) of the Act by engaging in certain pros-cribed activity with an object of forcing or requiringLembke to assign certain work to employees repre-sented by Bricklayers rather than to employeesrepresented by Carpenters District Council of Denverand Vicinity (herein called Carpenters).A hearing was held before Hearing Officer ClintonM. Elges on May 6, 1971. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. Briefshave been filed by Bricklayers, and jointly by theEmployer and Carpenters.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Lembke ConstructionCompany of Colorado, Inc., is a Colorado corpora-tionwhich annually receives goods and materialsvalued in excess of $50,000 from sources outside theState of Colorado.We find, therefore, that theEmployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.Ii.THELABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Bricklayersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.III.THEDISPUTEA.Facts649Lembke, the Employer herein, is engagedas generalcontractor in the construction of Skyline ParkApartments, a multistory urban renewal project inDenver, Colorado. Work on the project began on orabout May 1, 1970. Part of the construction of thisbuilding, and the work in dispute herein, involves theerection and installation of precast concrete panels,including balcony railings.The Employer is a member of Associated BuildingContractors of Colorado (ABC), an affiliate ofAssociated General Contractors of America (AGC).By virtue of such membership, the Employer is partytoABC's current collective-bargainingagreements(effective from May 1, 1969, to April 30, 1972) withCarpenters and with Bricklayers. Pursuant to thesecontracts,theCarpenters and Bricklayers eachclaimed jurisdiction of this work and demanded thatitbe assigned to employees represented by it. InSeptember 1970, Lembke advised that the work inquestion would be assigned to its employees repre-sented by Carpenters and, on November 5, 1970,Lembke confirmedthis assignmentin writing. Brick-layers continued to claim this work.On January 29, 1971, Bricklayers submitted thedispute to the National Joint Board forSettlement ofJurisdictional Disputes. Neither the Employer nor theCarpenters participated in the Joint Board's proceed-ings, and on February 19, 1971, the aforementionedorganization awarded the work in question to employ-ees represented by Bricklayers. No appeal was taken.However, neither the Employer nor the Carpenterscomplied with the Joint Board's decision and, onMarch 10, 1971, that board issued a directive orderingcompliance by the Carpenters. Also on March 10, theBricklayers demanded that Lembke comply with theJoint Board'sdecision and assignthe disputed worktoemployees represented by it.When Lembkerefused to do so, the Bricklayers began picketing theSkyline projectsite.Such picketingwas still inprogress at the time of the hearing.B.TheWork in DisputeThe work in dispute is the erection and installationof precast concrete panels, including balcony railings,at the Employer's Skyline Park Apartments project inDenver, Colorado:C.The Contentions of the PartiesThe Employer contends that it ceased to be boundby the decisions of the National Joint Board whenthat entity expired on September 30, 1969, and that,194 NLRB No. 98 650DECISIONSOF NATIONALLABOR RELATIONS BOARDsince it had not agreed to the provisions of the newNational Joint Board agreement, there did not existany method for the voluntary settlement of the instantjurisdictional dispute to which all necessary partieswere bound. The Employer further contends that itsassignment of the disputed work was proper in light ofcertain factors usually considered by the Board inthesematters. The Carpenters agrees with the Em-ployer's position.The Respondent Bricklayers, on the other hand,contends that the Board is without jurisdiction todetermine the merits of the dispute , under Section10(k) of the Act since the parties, by the terms of theircollective-bargaining agreements, have agreed upon amethod for the voluntary adjustment of the dispute.Relying onPaul Jensen, Inc.,'the Respondent arguesthatAGC's withdrawal from the National JointBoard is immaterial and does not affect Lembke'scontractual obligation to abide by National JointBoard decisions. Accordingly, the Respondent con-tends that the notice of hearing must be quashed.Alternatively, theRespondent contends that thedisputedwork should be assigned to employeesrepresented by it on the basis of certain factorsnormally considered by the Board in making awards.D.Applicability of the StatuteBefore the Board may proceed to the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, and(2) the parties have not agreed upon methods for thevoluntary adjustment of the dispute.As to (1), above, the parties herein have stipulatedthatBricklayers began picketing the Employer'sSkyline project on March 10, 1971, and that suchpicketing was in support of Bricklayers demand thatLembke assign the disputed work to employeesrepresented-by Bricklayers. Accordingly, we find thatreasonable cause exists to believe that Bricklayerspicketing violated Section 8(b)(4)(D) of the Act.With respect to (2), above, Bricklayers contendsthat the parties have contractually agreed to have theNational Joint Board determine their jurisdictionaldisputes. As stated, the Employer is party to ABC'scurrent collective-bargaining agreements with Car-penters and Bricklayers. Both of these contracts areeffective from May 1, 1969, to April 30, 1972, andexpressly provide for the settlement of jurisdictional'InternationalAssociationofHeat & Frost Insulators&AsbestosWorkers, Local 28 (Paul Jensen,Inc ),186 NLRB No 20.2This agreement was entitled "Plan For National Joint Board ForSettlement Of Jurisdictional Disputes."3The record fails to disclose whether Lembke was in fact at any time amember of AGC, either directly or derivatively through its membership indisputes by the National Joint Board. Thus, thecontract with Carpenters provides:Should a jurisdictional dispute arise betweenCarpenters and another craft, the two businessrepresentatives shall promptly meet at the job withthe project supervisor to attempt to resolve theissue.-If settlement cannot be reached in this manner,then the procedural rules of the National JointBoard- for the Settlement of Jurisdictional Dis-putes shall be initiated at once, and both theUnion and the Employers agree to be bound by alldecisions and awards of record as published by theNational Joint Board. It is understood that thisprocedure includes a process for filing of appealsagainst adverse decisions.Similarly, the agreement with Bricklayers provides:6.Nothing contained herein is intended as ininfringement on the recognized jurisdiction of anyother building trades union, and any jurisdictionor misunderstanding will be settled in the mannerprescribed by the Building and ConstructionTrades Department.8.Agreements and decisions of record aspublished by the National Joint Board for Settle-ment of Jurisdictional Disputes are recognized bythisAgreement for clarification of the abovejurisdiction.Any decisions rendered or agree-ments recognized in the future by the NationalJoint Board will be recognized and accepted underthe terms of this Agreement.The National Joint Board for the Settlement ofJurisdictional Disputes which was in existence whenthe foregoing contracts were executed had beencreated by agreement between the Building andConstruction Trades Department, AFL-CIO (whosemembership includes the International Unions withwhich the Respondent and Carpenters DistrictCouncil are affiliated), and the AGC and eightspecialty contractors'associations.2In 1968, AGCgave notice of its intent to terminate that agreement3and, on September 30, 1969, the agreement wasterminated and the National Joint Board expired.Thereafter, on October 31, 1969, an interim agree-ment was entered into between the Building andConstruction Trades Department, AFL-CIO, andcertain contractors' associations to handle jurisdic-tional disputes through National Joint Board proce-dures until February 28, 1970. Subsequently, on April3, 1970, a new National Joint Board for Settlement ofJurisdictional Disputes was established by agreementABC. Therefore, the Employer's reliance upon decisionssuch asLocal1151,UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO(S. J. Groves & Sons Company),188 NLRBNo 123(wherein theemployerisa memberof AGC and signatory to AGC's bargainingagreement), ismisplaced BRICKLAYERS,LOCAL NO. Ibetween the Building and Construction TradesDepartment, AFL-CIO, and "Participating Contrac-tors'Employers' Associations." 4 Neither Lembke,ABC, nor AGC participated in the negotiation orexecution of either the interim or the new NationalJoint Board agreements. Nor did the Employer, eitherdirectlyor through its bargaining representative,agree to be bound by the provisions of the new JointBoard agreement, which expressly states, in Section 7,that:... only those contractors who employ mem-bersof the organizations affiliated with theBuilding and Construction Trades Department ofthe AFL-CIO shall be considered as bound by thisagreementwhen they have signed a stipulationsetting forth that they are willing to subscribe toand be bound by the terms and provisions of thisagreement. [Emphasis supplied.]InPaul Jensen, Inc., supra,we held that, as theemployer's contractual obligation to resolve jurisdic-tional disputes through the National Joint Board wasan individual undertaking, unrelated to its member-ship in AGC, the obligation was not conditioned uponAGC's continuing participation in, or support of, anyparticularNational Joint Board.5 Accordingly, asJensen's separate contract provided for submission ofdisputes to the National Joint Board and, as one ofthe contending unions had in fact submitted theparticular dispute to the Joint Board, we found thatan agreed-upon method for resolution of such disputeexisted. Upon further reflection on the significance ofthat holding, however, particularly in light of theissues aspresented in this case, we are constrained toconclude that theJensendecision was erroneous andmust be overruled,6 as it is inconsistent with ourtraditional interpretation of Section 10(k) and con-flicts with basic principles of contract law.7The Board has consistently interpreted Section10(k) to mean that the employer making the workassignment, as well as the rival unions claiming thework, comprise the "parties to such dispute," and thatallmust approve and enter into a voluntary adjust-4This agreement was entitled "Plan For Settling Jurisdictional DisputesNationally And Locally."5Member Jenkins did not subscribe to this view6To the extent that they rely uponJensen, supra,the following cases arehereby also overruled-Reinforced Iron Workers Local No. 426, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO(Jasinski Builders,Inc), 188 NLRB No 30;Laborers International Union ofNorth America, AFL-CIO, Local Union No. 670 (Southern Illinois BuildersAssociation),189 NLRB No 987As stated in 6Corbin on Contracts,chap. 74, § 1321 "If the specificperformance promised by a contractor becomes impossible, either by thedestruction of the specific subject matter, the death of a necessary person,orthe nonexistence of the specifically contemplated means of performance,hisduty is discharged-unless the parties expressed a contrary intention."[Emphasis supplied.]sN L RB v Plasterers Local Union No 79, Operative Plasterers' andCement Masons' International Association [Southwestern Construction Col,651ment procedure in order to preclude a hearing anddetermination pursuant to that sections In the instantcase, the parties' contractual commitment to complywith National Joint Board determinations clearly hadreference to a specific existing National Joint Board.There is no evidence to suggest that the partiesintended by their 1969 contracts to be bound by anyother than the then existing National Joint Board.Nor is there any principle of contract law by whichthe parties automatically became bound to the newNational Joint Board, as if by operation of law, whenthatentity came into being during the parties'contract term. Although the new entity was designat-ed by the same name, "National Joint Board," it isclear that neither the Employer nor ABC had in mindany body not then in existence when they agreed to bebound by decisions of the existing "National JointBoard."The mere fact, therefore, that a new"National Joint Board" was created cannot establishthat the Employer was bound by its decisions. To holdotherwisewould be to find that, as far as theEmployer's contractual obligations are concerned, nolegal distinction exists between the original NationalJoint Board and the reconstituted National JointBoard and that National Joint Boards are, in effect,interchangeable.Accordingly,when the originalNational Joint Board expired on September 30, 1969,theparties'contractualobligation thereto alsolapsed.9This conclusion is enhanced by the fact that the newNational Joint Board agreement, by its own terms,did not consider employers, who are not members ofany signatory employer association, bound by itsprovisions until ". . . they have signed a stipulationsetting forth that they are willing to subscribe to andbe bound by the terms and provisions of thisagreement." Furthermore, by article V of this agree-ment, the building and construction trades depart-ment and its affiliate International unions, ".. .expressly request each of the Building and Construc-tion Trades Councils, District Councils and LocalUnions, respectively:(a)To secure written assent or stipulation to the404 U.S.116 (December6, 1971).Lathers Union Local 104, The Wood WireandMetal Lathers InternationalUnion,AFL-CIO (The Blaine PettyCompany),186 NLRB No. 70.9The argumentsof our dissenting colleague might have somevalidity ifthe factswere as he states them,i.e., if this were a tripartite undertakingand, after the hiatus, either the identical JointBoard hadbeen reactivatedor all parties had demonstrated an intentto abide bythe reconstitutedJoint Board Absent these facts, however,the mere willingness of one ofthe contracting parties to substitute the reconstitutedJointBoard for theentity originally providedfor does not impose uponthe other party a legalduty to agreeto such substitution This is recognizedby sections 309 and310 of theRestatementof the Law of ContractsAnd see alsoCorbin onContracts,quoted at In. 7 above.Here,there were two bilateral agreements,the originalJointBoardwas notreactivated,and only theBricklayerssought to substitute the new Joint Board for the original one under itscontractwith the Employer. 652DECISIONSOF NATIONALLABOR RELATIONS BOARD`Plan for Settling Jurisdictional Disputes Nation-ally, and Locally' by, all Employers, in signedagreement with said International Union, Council,and/or Local Union except for such employerswho are stipulated to the Plan by the action of theemployer's association of which they are mem-bers; or(b) To proceedat earliestopportunity to negotiateNational Joint Board stipulation into all agree-ments with each employer whose employees arerepresented by such District Council or LocalUnion.In view of the foregoing, we find and conclude that atthe time of the instant dispute there did not exist anyagreed-upon or approved method for the voluntaryadjustment of the dispute. The matter is, therefore,properly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to, and balancing, all relevantfactors.10The following factors are relevant inmaking the determination of the dispute before us:1.Employer'sassignmentand past practiceAs stated, the Employer assigned the work oferectingand installing precast concrete panels,including balcony railings, to its employees who arerepresented by Carpenters, in accordance with its pastpractice.The Employer presented evidence that itcustomarilyassignsthis disputed work to its employ-ees represented by Carpenters where, as here, theprecast panels are structural,11 rather than ornamen-tal, and to award such work to employees representedby Bricklayers where the precast is largely ornamen-tal.2.Area practiceBricklayers contends that the area practice regard-ingmultistory construction favors awarding thedisputedwork to employees represented by it,whereasCarpenters contends that area practiceregarding structural, nonornamental, work favors itsclaim. The Employer contends that the evidence withrespect to area practice is inconclusive but tends tofavor the Carpenters position.10N.L R.B v Radio and Television Broadcast Engineers Union, Local1212,InternationalBrotherhood of Electrical Workers, AFL-CIO (ColumbiaBroadcastingSystem),364U S. 573,586,InternationalAssociation ofMachinists, Lodge No 1743, AFL-CIO (J A Jones Construction Company),135 NLRB 140211 It is conceded that the precast at the Skyline project here involvedwas structural and nonornamental12That summary shows that 68 "T-construction single story" jobs doneRespondent placed in evidence a June 1, 1970,survey, tepoft,-on exterior wall panel, buildings in the,Carpenters Denver District Council area. This reportwas prepared by International representatives of thetwo contesting unions at the request of the NationalJointBoard because of the many jurisdictionaldisputes submitted to it by the Bricklayers against theCarpenters. The survey was made by each unionsubmitting a list of jobs on which its members hadworked. The Carpenters list enumerated a total of 257jobs, of which 169 were verified for type of workinvolved, while the Bricklayers list contained 286 jobs,of which 173 were verified before the report wassubmitted.A summary of this survey describes thejobs only as being either single or multistory construc-tion. From this survey report, on which the NationalJoint Board relied in making its awards,12 it appearsthat more of the multistory work was performed bybricklayers than by carpenters, and more of thesingle-storywork was done by carpenters than bybricklayers.The Employer contends, however, thatthe foregoing survey, in which it did not participate, isinconclusive because not all of the jobs listed wereverified; Bricklayers kept regular records of jobs doneby its members, while Carpenters kept no suchrecords prior to June 1970; and, since June 1, 1970,carpenters have completed many more jobs of thetype in dispute here than have bricklayers, notwith-standing National Joint Board awards to the contra-ry.Although the evidence presented is not entirelyconclusive, as it is not broken down into structuraland ornamental work, it tends to favor the Bricklayersinasmuch as the disputed work involves multistoryconstruction.3.Collective-bargaining agreementsThe Bricklayers, by its contract with the Employer,claims jurisdiction of ". . . all precast work, includingplumbing, setting, aligning, caulking, patching, sili-coning, cleaning, placing and routing of all materialscontaining brick or stone or brick or stone products."The Carpenters by its contract with the Employer,claims jurisdiction over "... the unloading, han-dling, and installation of all exterior and interiorpanel wall systems, including transite, aluminum andany other material."Although the Employer contends that none of itsseveral collective-bargaining agreements 13 requires itby carpenters, none by bricklayers, 17 "T multi-story" jobs done bycarpenters,none bybricklayers,8 "single-storyprecast panel" jobs doneby carpenters and 11 by bricklayers;and, 12 "multi-story precast panel"jobs were performedby carpenters, 73 by bricklayers, for a total job figureof 105 for thecarpenters and 84for the bricklayers.In sum,on the T-structural units, all weredone by carpenters, none by bricklayers; on theprecast jobs, 84 were done by bricklayers and 20 by carpenters.13Although the Employeralso has collective-bargainingagreements BRICKLAYERS, LOCAL NO. 1653to assign the work to any one of the unions, it notesthat only the Bricklayers contract is specificallylimited to precast work involving "brick or stone orbrick or stone products." Since the installation of theprecast work involved in this dispute concerns onlyprecast concrete,-which concededly-does not containbrick or stone or brick or stone products, it appearsthat the broader language of the Carpenters contractmore nearly covers the work involved herein.4.Efficiency, economy, integration ofoperations, skills, safety, availability ofworkersThere is nothing in the record to indicate that theemployees represented by the competing unionscannot perform the disputed work with equal skill andsafety.The Employer, however, strongly favors anaward to its employees who are represented byCarpenters for reasons of efficiency, economy, inte-gration of operations, the greater availability ofcarpenters, and continuity of its work force. Theevidence shows that the Carpenters wage rate issubstantially lower than that provided in the Bricklay-ers contract, and that the Carpenters work rules areless restrictive than those of Bricklayers. The Employ-er'spresident testified that Lembke began hiringcarpenters as soon as work on the Skyline project firstbegan and had employed 18 carpenters when thedisputed work was assigned, but no bricklayers hadyet been employed at the project. Thus, the Employerwas able to utilize carpenters who were alreadyfamiliar with the construction project, and did nothave to -lay off any carpenters in order to hirebricklayers.The Employer's president ' also testifiedthat greater efficiency and flexibility was achieved byusing carpenters to perform the work in question,since it was possible to reassign carpenters to performother work on the project, whenever the disputedwork was halted. In addition, the Employer testifiedthat in its experience, carpenters were generally moreavailable thanwere bricklayers.This testimony,however, was countered by Bricklayers who presentedevidence that the availability or shortage of employ-ees in all crafts depended largely upon the amount ofconstruction going on in the area at any given time.Although the evidence regarding the relative availa-bility, skill, and safety of employees represented bythe competing unions is inconclusive, it is clear thatthe wage rates of carpenters are lower and that theirwork rules are less restrictive. In addition, theevidence demonstrates that the assignment, of thedisputed work to carpenters results in greater efficien-cy on the job and a more stable work force sincecarpenters, unlike bricklayers, are utilized by theEmployer for other work on the construction project.5.Joint Board determinationsRespondent contends that the National Joint Boarddeterminations favor awarding the disputed work toit.Thus, Respondent placed in evidence a number ofJoint Board decisions arising from disputes betweenBricklayers and various other unions in the Denverarea and in other parts of the United States. Most ofthese Joint Board awards were made in 1970 and 1971although a few are dated in 1968 and 1969. TheEmployer contends that these awards have no bearingupon the issue at hand because they refer to only a fewemployers in a few States; there is no evidence thatthe work there involved is completely comparable tothat herein; the Employer was not party to any ofthese disputes and the Carpenters was not a party tomany of them; and, the Joint Board's decisions fail togive any reasons for the awards. We find merit in theEmployer's contention.Although we have considered National Joint Boardawards a factor in determining the proper assignmentof disputed work, we find that the awards submittedin evidence by Respondent are neither binding on theEmployer nor determinative of area or nationalpractice.ConclusionsUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that Lembke's employees who are represent-ed by Carpenters are entitled to the work in dispute.We reach this conclusion upon the Employer'sassignment of the disputed work to its employees, thefact that the assignment is consistent with theEmployer's past practice and its current bargainingagreement with Carpenters, the fact that it is notclearly inconsistent with the area practice, the factthat the employees represented by Carpenters possessthe requisite skills to perform the work, and the factthat such assignment will result in greater efficiency,economy, and continuity of operations. Accordingly,we shall determine the dispute before us by awardingthe work in dispute at the Employer's Skyline projectin Denver, Colorado, to those employees representedby Carpenters, but not to that Union or its members.In consequence, we also find that the Bricklayers isnotentitledbymeans proscribed by Section8(b)(4)(D) of the Act to force or require the Employerto assign the disputed work to employees representedby it.The Employer, in its brief, requests that the Board'swith Laborers and with Ironworkers each of which might be said to coverthe work here in dispute, neither union has made direct demand for thework. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDaward be extended to cover all future erection andinstallationofprestress and precast concrete ofstructural nature to be performed by the Employer inthe geographical jurisdiction of the Carpenters Union.The Employer argues that the many similar disputeswhich Bricklayers has referred to the National JointBoard demonstrate that the instant dispute is part of acontinuing jurisdictional dispute between the twounions and that, therefore, a strong possibility existsthat similar disputes will occur in the future. Althoughthe Board need not restrict its award to a single job ifthere is evidence that similar disputes will occur in thefuture,14we conclude that a broad award is notclearly justified by the evidence herein. Thus, therecord is not clear with respect to future operations ofthe Employer, nor is it clear with respect to futureactivities of the parties involved. Therefore, we willlimit our award only to the project presently underconsideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardhereby makes the following determination of thedispute:1.Employees of Lembke Construction Companyof Colorado, Inc., who are represented by CarpentersDistrict Council of Denver and Vicinity, are entitledto perform the work of erecting and installing ofprecast concrete panels, including balcony railings atthe Employer's Skyline Park Apartments project inDenver, Colorado.2.Bricklayers,Masons and Plasterers' Interna-tionalUnion of America, Local No. 1, AFL-CIO, isnot entitled,bymeans proscribed by Section8(b)(4)(D) of the Act, to force or require LembkeConstruction Company of Colorado, Inc., to assignthe above work to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Bricklayers, Masonsand Plasterers' InternationalUnion of America,Local No. 1, AFL-CIO, shall notify the RegionalDirector for Region 27, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of the Act,to assign the work in dispute to employees representedby Bricklayers, rather than to employees representedby Carpenters.MEMBER FANNING, dissenting:I cannot agree with the majority that the Board's14LathersUnionLocal 104,TheWoodWire and Metal LathersInternationalUnion, AFL-CIO (Associated General Contractors of America,etc-The Blaine Petty Company),186NLRB No70,Plumbers&decision inPaul Jensen, Inc., supra,was incorrectlydecided. Contrary to the majority, I do not find it"inconsistent with our traditional interpretation ofSection 10(k)" or in conflict with "basic principles ofcontract law." In Section 10(k) Congress directed theBoard to encourage the parties to resolve theirjurisdictional disputes through private arbitration.Thisis insharp contrast to Section 10(a) whichprovides that the Board's authority as to other unfairlabor practices should be exercised whether or notanother forum, such as arbitration, exists. Despite thisstatutory language, a Board majority in the recentCollyercase (192 NLRB No. 150) required the partiesto resolve their 8(a)(5) dispute through arbitration. Inthe instant case, where the statutory language encour-ages the use of arbitration, a majority of the Boardinsists that a 10(k), 8(b)(4)(D) disputemust beresolved by this Board.It seemsto me that the forumof arbitration should be entitled to thesame esteem ina jurisdictional dispute case where Congress directedthat it be preferred to Government intervention as it isin a refusal-to-bargain case where the statutoryinstruction is to the contrary. There is no interpreta-tion of Section 10(k) by this Board or any court whichis inconsistent with this view and the majority cites noauthority for such a conclusion. Nor do I find any ruleof contract law which would free this Employer,fromhis contractual commitment to these two unions.Clearly, the Bricklayers, and the Carpenters, theprincipal parties to this workassignmentdispute, areand at all times have been bound to the Joint Board.In a tri-partite undertaking the Employer agreed to besimilarly bound. -Necessarily, the agreement of eachwas consideration for the agreement of the others.The Employer has enjoyed the full benefit of theselabor agreements, which included his promise to bebound by Joint Board decisions. Both unions wereentitled to, and did, rely on this contractual commit-ment. It is therefore, in my opinion, too late for thisEmployer to argue that his promise is not a promise atthis time because the Joint Board was reorganized andreformed after a hiatus. Under accepted contract lawwhere the duty of a party is discharged by the failureof a condition to exist he is again subject to that dutyifhe permits continued performance of the contractwithout notice to the other party that he desiresmodification of the contract.Restatement of the Lawof Contracts,vol. 1, ch. 10, § 309.For these reasons I believe theJensendecision wascorrectly decided and I would adhere to it. Accord-ingly, I would quash the notice of hearing.Steamfitters Local Union No 189,etc(P.W Wander, Inc),176 NLRB No129, and cases cited at fn 10